DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants remarks filed 8/18/21.Claims 1, 3-7, 11 and 12 are pending. Claims 6 and 7 remain withdrawn. Claims 1, 3-5, 11 and 12 are examined.
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 8/18/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Rejection Withdrawn
4. The rejection of claims 1, 3-5, 11 and 12 under 35 U.S.C. 103 as allegedly being unpatentable over Lin-Hua et al., Zhongguo Shi Yan Xue Ye Xue Za Zhi. (2006) Dec; 1496: 1200-3, pp. 1-2 (English translation of the. Chinese document) ("Lin-Hua") in view of Grass et al., USPG No. 20090304705, Pub Date Dec. 10, 2009 ("Grass") and Ferlin et al., USPG No. 20140186362, Pub Date July 3, 2014 ("Ferlin") is withdrawn because Applicants persuasive arguments with respect to graft failure (i.e. transplant rejection) as required by the claims is distinct from aGvHD. Specifically, it is asserted that transplant rejection, occurs when the immune system of the transplant recipient (host) rejects the transplanted tissue (donor).
EXAMINER'S AMENDMENT
5. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edith Cheng on 9/16/21.
The application has been amended as follows: 
In the claims
6. Please amend claim 1 and cancel claims 6 and 7.
1.  A method of diagnosing and treating graft failure in a patient who has received an allogeneic hematopoietic stem cell transplant comprising: 
a. detecting if Chemokine (C-X-C motif) Ligand 9 (CXCL9) is present in a blood sample obtained from the patient;
 b. diagnosing the patient with graft failure when CXCL9 is elevated in comparison to a control sample; and 
c. administering a Interferon Gamma (IFNγ) antagonist to the patient.

Reasons for Allowance
7. The following is an examiner’s statement of reasons for allowance: Applicant contends that graft failure (i.e. transplant rejection) as required by the claims is distinct from aGvHD. Specifically, transplant rejection, occurs when the immune system of the transplant recipient (host) rejects the transplanted tissue (donor). In contrast, aGvHD is a potential medical complication in which residual immune cells of the donor reject the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8. Claims 1, 3-5, 11 and 12 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645      

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645